Citation Nr: 1504523	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability, to include chondromalacia of the right knee/patella, status post partial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Affairs (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion

The Veteran contends that the documented injury to his right knee in service contributed to 2 post-service injuries and many years of pain and discomfort which he never experienced in his left knee.  See October 2011 Notice of Disagreement.  

In this case, the central question regarding whether the Veteran is entitled to service connection is whether there is competent evidence of a nexus between the injury sustained in service and any currently diagnosed right knee disability.

In May 1967, while in service, the Veteran fell on his right knee and fractured his right patella without dislocation.  A service treatment record noted no artery or nerve involvement.  Swelling was noted in the knee along with pain and limitation of motion.  A long leg splint was applied.  The Veteran was hospitalized and discharged with a temporary light profile for 2 months, to include no crawling, stooping, running, jumping, prolonged standing or marching.  A July 1967 record indicated continuous improvement of the right knee with some pain and "catching" under the patella.  In August 1967, some swelling of the knee was noted with continuing pain and some tenderness.  X-rays were taken and showed residuals of the fracture; the Veteran stated weakness and giving way were his primary complaints.  The knee was stable on examination and there was no patellar crepitation or significant tenderness.  The Veteran's June 1968 separation examination report noted a fractured right patella with "complete recovery."  

In 1992, the Veteran sought treatment for right knee pain.  The examiner noted the onset of symptoms was within the last week and there was no history of "trauma or previous trouble."  It was noted the patella was ballotable, pertaining to a use of palpation to detect movement of objects suspended in fluid.  See Dorland's Illustrated Medical Dictionary, 196 (32nd. 2012).  It was noted that fluid was aspirated at that time.  Thereafter, in 1994, the Veteran sought treatment after feeling something pop in his knee while he was opening the door of a truck.  The Veteran stated he had previously had occasional discomfort in the knee but it was never as significant.  Examination revealed tenderness over the medial joint line along with positive McMurray's sign.  A torn medial meniscus was diagnosed and an arthroscopy was scheduled.  The Veteran sought follow-up treatment indicating continuing pain and swelling.  The Veteran was advised to avoid squatting and kneeling.

Thereafter, in May 2009, the Veteran re-injured his right knee.  He sought treatment complaining of pain which started a week prior when he was working on a truck and stepped the wrong way on a concrete lift.  He indicated something was "in the knee" that caused "severe pain."  He had an MRI.  Moderate joint effusion was noted along with patellofemoral arthrosis with joint space narrowing and diffuse moderate to high grade patellofemoral chondromalacia.  The Veteran decided to undergo an arthroscopy for removal of possible loose bodies in the knee.  Following an arthroscopy meniscectomy with removal of multiple loose bodies, the Veteran was noted to be doing better overall with minimal effusion.  It was noted the Veteran still had some stiffness.  Dr. R. indicated the Veteran was likely to have persistent stiffness because of arthritis.

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file and acknowledged that the Veteran fractured his right patella in service.  The Veteran indicated that he was hospitalized, was in a cast, and underwent 3 to 4 weeks of physical therapy.  Thereafter, he suffered with recurrent swelling and right knee tenderness intermittently in the 42 years since the in service incident.  Following review of the record and interview with the Veteran, the examiner determined it was less likely than not that the Veteran's in-service injury was related to his currently diagnosed knee disability.  Specifically, the examiner stated:

Though the veteran did sustain a well-documented in-service injury (nondisplaced patella fracture), he completely recovered as per his separation examination self-assessment and examining physician documentation on 01/18/1968.  Additionally, the veteran has sustained at least 2 documented injuries of the same knee spacing 15 years (1994 and 2009) both of which resulted in arthroscopic surgical intervention for treatment of the acute injuries.  Because there is no medical documentation to support the presence of a disabling right knee condition from 1968 to 1994 (26 years), this examiner opines that the current right knee condition accurately diagnosed as chondromalacia with a partial meniscectomy is related to his more recent non-service related injuries and is not caused by or a result of his in-service injury.

In a September 2010 letter, Dr. R.W. indicated the Veteran was a patient under his care and that he had incurred an injury in service.  He explained that the Veteran's knee is now "in a degenerative state and there is no indication of arthritis elsewhere in his body."  He concluded that it is "medically possible that his injury while in the service is the cause of the knee pain."  The Board notes that the standard necessary to resolve doubt in a veteran's favor requires a showing that it is at least as likely as not that the injury in service caused or aggravated the diagnosed knee disability the Veteran has today.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Dr. R.W.'s opinion claims it is medically possible that the injury in service caused pain that continues today; however, the opinion does not provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right knee disability is related to his injury in service.  In addition, Dr. R.W.'s opinion does not make reference to the 2 injuries to the knee that occurred decades after separation from service.  

In his October 2011 notice of disagreement, the Veteran indicated his belief that his right knee has continued to deteriorate since the in-service injury; he believes his knee was weakened during service and such weakening is the "reason for [his] past & present knee trouble."  He stressed that he had no trouble with his left knee at all.

In January 2011, the Veteran underwent a right knee arthroplasty after a diagnosis of right knee tricompartmental osteoarthritis.  In March 2011, the Veteran had a right total knee arthroplasty following a diagnosis of arthrofibrosis.  

The RO sought an addendum opinion from the VA examiner.  The examiner indicated the current knee condition was osteoarthritis, status-post right total knee arthroplasty with residual arthrofibrosis and capsulitis.  The examiner noted that the 1968 separation examination did not reveal a chronic right knee condition nor was there evidence of manifestation of a right knee condition to a chronically disabling degree within 1 year.  The examiner noted evidence of post separation right knee injury and the treatment note that the pain in 1992 had begun a week prior and the Veteran did not report a history of "trauma or previous trouble".  The examiner again concluded that the in-service injury had resolved by the time of separation from service "without a chronic disabling pattern."  Additionally, the examiner reiterated that there were additional, non-service related right knee injuries.  The examiner confirmed her opinion that it was less likely than not that the Veteran's current right knee condition was caused by, related to or aggravated by the Veteran's in-service knee injury.

The Veteran applied for Social Security Administration (SSA) disability benefits in December 2010 which was granted due to "unspecified arthropathies."  Right knee injury was noted and his disability was noted to be severe.  Walking, standing and carrying objects over 10 pounds was noted to be a "significant burden to his knee."  In the application, the Veteran indicated disability began in May 2009, but he had the "same problem since 1967."  He indicated the pain "has become worse over the years" and that the pain had "become more intense, with no location change."  The Veteran indicated he "has never actually been pain free."  The Veteran underwent an examination for the purpose of determining eligibility for SSA benefits in December 2010.  Following interview of the Veteran, the examiner diagnosed right knee osteoarthritis and stated "etiology is probably secondary to the traumatic injury the patient experienced in 1967."  An undated treatment record from Dr. R.W. in the Veteran's SSA records indicated right knee pain with a history of 2 surgeries and that the knee had "hurt and given him trouble since he injured knee in the service, progressively worse over the years."

There is no question that the Veteran sustained a significant injury to his right patella during service and that beginning in the early 1990s, the Veteran began to have various problems in his right knee, to include fluid build-up, the presence of loose bodies needing removal, chondromalacia, osteoarthritis and arthrofibrosis.  There is indication in the SSA records that the Veteran also has osteoarthritis in his left knee, but, it is clear that the disability present in the Veteran's right knee is significantly worse than any that may be present in the left knee.  The Board finds it necessary for a medical examiner to consider whether a fractured patella, even if properly healed, could lead to residuals which could thereafter cause further injury to the knee years later.  

Accordingly, the case is REMANDED for the following action:

1.  Associated all outstanding VA treatment records, if any, with the claims file.   

2.  Ask the Veteran to provide authorization for release of any relevant private treatment records that are not already of record.  Request any records properly identified by the Veteran.  

3.  After the aforementioned development is completed, the RO should refer the Veteran's claims folder to the 2009 VA examiner or, if the 2009 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion to specifically consider whether a fracture of the patella, even if healed, could eventually lead to degeneration in the knee such as that currently seen in the Veteran's right knee.  In other words, is there a clinical relationship between the event that occurred in May 1967 and the Veteran's currently diagnosed knee condition or conditions?

The examiner should review the claims file, to include the private treatment records and SSA disability records.  

As part of her/his opinion, the examiner should note the severity of the Veteran's right knee disability and that the Veteran has not dealt with similar persistent problems in the left knee.  In addition, the examiner should consider the Veteran's contention that he has experienced pain in his right knee (as compared to the left) since service to be credible.  In addition, the Board finds the notation in the 1992 treatment record that there was no history of "trauma or previous trouble" to be questionable given the clear evidence of a right patella fracture in 1967.  It may have been that no particular post-service injury triggered the pain that worsened in 1992.

The examiner should opine whether it is at least as likely as not that a patella fracture, even if healed, could affect the knee such that buildup of fluid and the eventual development of osteoarthritis, a chronic disability, or arthrofibrosis or any of the other diagnosed conditions of record could be considered related to the original knee injury that the Veteran sustained while serving on active duty that required hospitalization and physical therapy.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  Thereafter, re-adjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




